FILED
                                                                            JUN 09 2010
                              NOT FOR PUBLICATION
                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

                     UNITED STATES COURT OF APPEALS

                              FOR THE NINTH CIRCUIT



FERNANDO PENA BALBUENA;                          No. 07-73827
ANGELA NUNEZ GUERRERO,
                                                 Agency Nos. A079-537-786
               Petitioners,                                  A079-537-787

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Fernando Pena Balbuena and Angela Nunez Guerrero, natives and citizens

of Mexico, petition pro se for review of Board of Immigration Appeals’ order




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissing their appeal from an immigration judge’s decision denying their

applications for cancellation of removal. We have jurisdiction under 8 U.S.C.

§ 1252. We review for substantial evidence the agency’s continuous physical

presence determination, Lopez-Alvarado v. Ashcroft, 381 F.3d 847, 850-51 (9th

Cir. 2004), and we deny the petition for review.

      Substantial evidence supports the agency’s conclusion that petitioners did

not meet their burden of establishing continuous physical presence, see 8 U.S.C.

§ 1229b(b)(1)(A), because their testimony was materially inconsistent with their

witness’ testimony and affidavits regarding their place of residence after entry,

cf. Vera-Villegas v. INS, 330 F.3d 1222, 1231-34 (9th Cir. 2003), and petitioners

failed to provide sufficient supporting documentation attesting to their presence

prior to 1994, see Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir. 2001)

(holding that an IJ may require documentary evidence when she either does not

believe an applicant or does not know what to believe).

      We do not consider petitioners’ contention regarding hardship, because their

failure to establish continuous physical presence is dispositive. See 8 U.S.C.

§ 1229b(b)(1)(A).

      PETITION FOR REVIEW DENIED.




                                          2                                      07-73827